Citation Nr: 1430140	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-32 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of right wrist and elbow injury.

2.  Entitlement to service connection for carpal tunnel syndrome and peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for carpal tunnel syndrome and peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for shin splints, tendonitis, and peritonitis of the anterior tibial compartment of the right lower extremity.

7.  Entitlement to service connection for shin splints, tendonitis, and peritonitis of the anterior tibial compartment of the left lower extremity.

8.  Entitlement to service connection for a low back disorder.

9.  Entitlement to service connection for left ear hearing loss.

10.  Entitlement to service connection for right ear hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to an initial rating in excess of 10 percent for the service-connected left tibial stress fracture and left knee strain with degenerative changes.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.  The Montgomery RO has current jurisdiction.

In February 2013, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains a copy of the hearing transcript, CAPRI records, and documents duplicative of those in the paper file.  VBMS does not contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2013 hearing, the Veteran testified that he was treated by a private physician, Dr. C., beginning in 1986.  Hearing Transcript, p. 10.  He testified that he was able to personally obtain the records starting in 1986, and emphasized that they should be part of the file.  Id.  A review of the file does not reveal these treatment records.  They should be requested prior to appellate adjudication.

VA examinations are also needed for several of the claims on appeal.

As for the right wrist, and carpal tunnel syndrome and peripheral neuropathy of the upper extremities, the record contains diagnoses of recurrent right wrist strain and carpal tunnel syndrome.  See, e.g., April 2012 VA examination report.  At the hearing, the Veteran attributed his symptoms to doing numerous pull-ups throughout his years of service.  Hearing Transcript, p. 6.  Also a June 1979 service treatment record shows the Veteran was placed on light duty due to a right wrist sprain.  While a VA examination was conducted in April 2012, the examiner did not address the carpal tunnel syndrome diagnoses, and did not address these lay allegations or the June 1979 record in the opinion rendered.

As for the lower extremity disorders, including peripheral neuropathy, shin splints, tendonitis, and peritonitis of the anterior tibial compartment, at the hearing, the Veteran indicated that the condition may be related to his service-connected left tibial stress fracture.  Hearing Transcript, p. 4.  Service treatment records are replete with complaints pertaining to the legs.  See records from August 1977, July 1978, August 1978, April 1979, July 1979, August 1979, Report of Medical History at separation.  An examination should be conducted clarifying the exact current diagnoses, and their etiology.

As for the service-connected left tibial stress fracture, the Veteran testified at the hearing that the condition has worsened since his last VA examination.  Hearing Transcript, p. 3.  A VA examination should be scheduled in order to ascertain the current severity of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) which includes an explanation of what information or evidence is needed to substantiate a secondary service connection claim (38 C.F.R. § 3.310).

2.  The AOJ should attempt to obtain medical treatment records pertinent to the Veteran from Dr. C. beginning in 1986.  If no records can be obtained, VA's efforts must be documented for the record.
3. The Veteran should be afforded a VA examination to address the nature and likely etiology of his right wrist disorder and bilateral carpal tunnel syndrome.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner should clearly identify the current neurological disabilities of the upper extremities, and the current disability of the right wrist.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current disorder is due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner should address the May 1979 and June 1979 service treatment records pertaining to the right wrist, as well as the lay allegations that the current symptoms are due to performing pull-ups in service.

The examiner is asked to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his disorders of the lower extremities.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner should clearly identify the current orthopedic and neurological disabilities affecting the lower extremities.  (In this regard, please note that the Veteran is already service-connected for left tibial stress fracture and left knee strain with degenerative changes.)

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current disorder (claimed as peripheral neuropathy, shin splints, tendonitis, and peritonitis of the anterior tibial compartment) is due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner should address the numerous complaints of leg pain in service.  See service treatment records of August 1977, July 1978, August 1978, April 1979, July 1979, August 1979, Report of Medical History at separation.  

The examiner should further opine as to whether it is at least as likely as not that any of the above disorders was caused or aggravated (permanently made worse) by the already- service-connected left tibial stress fracture and left knee strain with degenerative changes.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006). 

The examiner is asked to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

5.  The AOJ then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected left tibial stress fracture and left knee strain with degenerative changes, in accordance with the applicable worksheets for rating the disability.  Range of motion testing, along with a description of any instability, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, must be described.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



